                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 17-cv-02297-CMA-NRN

ROSEMARY STRASSELL,

       Plaintiff,

v.

DERRICK M. NORRIS,

       Defendant.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       This matter is before the Court on Defendant Arapahoe County Deputy Sheriff

Derrick Norris’ (“Deputy Norris”) Motion for Summary Judgment. (Doc. # 51.) Plaintiff

Rosemary Strassell (“Plaintiff”) filed a Response on December 17, 2019 (Doc. # 59),

and Deputy Norris filed a Reply on December 31, 2019 (Doc. # 60). For the following

reasons, because Deputy Norris is entitled to qualified immunity, the Motion for

Summary Judgment is granted.

                                  I.     BACKGROUND

A.     FACTUAL BACKGROUND

       The following material facts are undisputed. On the evening of September 24,

2015, Deputy Norris initiated a traffic stop of Plaintiff in Byers, Colorado. (Doc. # 26 at 3,

¶ 11; Doc. # 51 at 2.) Plaintiff and Deputy Norris were familiar with one another because

Deputy Norris had previously assisted her with service calls and an assault claim that
she brought against a former roommate. (Doc. # 51-1 at 27, ¶ 2; Doc. # 59-2 at 41–44.)

Deputy Norris initiated the traffic stop because Plaintiff’s vehicle had a cracked

windshield. (Doc. # 26 at 3, ¶ 12; Doc. # 51 at 2.) During that stop, Deputy Norris

observed in Plaintiff’s vehicle what he believed could be drugs and drug paraphernalia;

specifically, he noted a bag containing a green, leafy substance and an unlabeled

prescription pill bottle. (Doc. # 51-1 at 28, ¶ 3, 36.) Plaintiff denied that the vehicle

contained any illegal drugs. (Id.)

       Deputy Norris then asked Plaintiff for permission to search the vehicle, and she

consented. (Doc. # 51-1 at 28, ¶ 3; Doc. # 59-2 at 61.) At Deputy Norris’ request,

Plaintiff exited the vehicle with her purse so that Deputy Norris could conduct the

search. (Doc. # 51-1 at 28, ¶ 4, 31, ¶ 3, 37; Doc. # 59-2 at 63.) Deputy Norris then

asked Plaintiff for permission to search her purse, to which she consented. (Id. at 14, 28

¶ 4.) During that search, Deputy Norris discovered a methamphetamine pipe to which

Plaintiff stated belonged to her partner, Shawn Pontious. (Id. at 12, 28, ¶ 4.) He also

found a used syringe with brown residue, which he suspected was heroin

paraphernalia, and five prescription bottles in Plaintiff’s purse. (Id. at 28, ¶ 4, 37.) One of

these bottles was unlabeled and contained a small, discolored rock, weighing

approximately 0.1 grams. (Id.) Deputy Norris conducted Narcotics Identification Kit tests

on the discolored rock and the used syringe, and the discolored rock tested positive for

cocaine. (Id.) Deputy Norris then arrested Plaintiff. (Id. at 17, 28, ¶ 5, 37.)

       To effectuate the arrest, Deputy Norris grabbed Plaintiff by the bicep, spun her

around, and placed her hands in handcuffs behind her back. (Doc. # 51 at 4, ¶ 13; Doc.


                                               2
# 51-1 at 17–18.) Plaintiff told Deputy Norris that the handcuffs felt too tight on her

wrists and caused pain. (Doc. # 51 at 4–5; Doc. # 51-1 at 19.) In accordance with his

training and practice as a deputy sheriff, Deputy Norris tested the tightness by placing

his finger in between the cuff and her wrist. (Id.) He determined that the handcuffs were

not too tight because there was sufficient room for his finger to fit between the cuff and

her wrist. (Id.) The handcuffing left “little indentions in [Plaintiff’s] wrists[.]” (Doc. # 51-1

at 18–19.) Deputy Norris assisted Plaintiff into his patrol vehicle and drove her to the

Arapahoe County Detention Facility (“ACDF”). (Doc. # 51-1 at 22–23, 29, ¶ 9, 37.)

ACDF officers booked Plaintiff on charges for unlawful possession of a controlled

substance, possession of drug paraphernalia, and obstruction of view through required

glass. (Id. at 37.) All charges were later dismissed. (Doc. # 26 at 3, ¶ 18.)

       From September 25, 2015 until September 29, 2015, Plaintiff was detained at

ACDF. (Doc. # 51-1 at 2–4; Doc. # 52 at 1.) During her detention, Plaintiff filed multiple

medical requests, none of which referenced shoulder pain. (Doc. # 52 at 11–13.)

Plaintiff then received medical care but did not report any shoulder pain to the medical

staff. (Doc. # 51-1 at 2–3; Doc. # 52 at 1.) The ACDF released Plaintiff from its custody

on September 29, 2015. (Doc. # 51-1 at 4.)

       Six weeks after Plaintiff’s arrest, on November 7, 2015, she visited the Medical

Center of Aurora emergency room for shoulder pain. (Doc. # 51-1 at 4–5; Doc. # 52 at

14–20.) At the emergency room, Plaintiff reported that her shoulder pain began three

days prior to her emergency room visit. (Doc. # 52 at 14.)




                                                 3
B.     PROCEDURAL HISTORY

       Plaintiff filed the operative Amended Complaint on October 4, 2018. (Doc. # 26 at

8.) There, Plaintiff raised one claim for relief under 42 U.S.C. § 1983, alleging Deputy

Norris violated her Fourth and Fourteenth Amendment rights through the use of

excessive force to facilitate her arrest. (Id. at 6, ¶¶ 23–27.) She alleges that Deputy

Norris’ use of handcuffs and arrest force were objectively unreasonable, intentionally

malicious, and shocked the conscience such that Deputy Norris willfully and recklessly

ignored Plaintiff’s constitutional rights. (Id. at 5–6.)

       On November 13, 2019, Deputy Norris filed his Motion for Summary Judgment

(Doc. # 51) arguing that he is entitled to qualified immunity because he employed an

amount of arrest force that is permissible under Supreme Court and Tenth Circuit

precedent, and as a result, his conduct did not violate Plaintiff’s constitutional rights.

(Doc. # 51 at 8–15.) On December 17, 2019, Plaintiff responded and contends that

questions of fact exist as to whether Deputy Norris used excessive force where the

circumstances of the arrest provide that Plaintiff repeatedly complained that the

handcuffs were too tight or caused pain, that Deputy Norris ignored those complaints,

and Plaintiff was injured. (Doc. # 59 at 3, 8–9.) Deputy Norris replied on December 31,

2019 (Doc. # 60) and avers that there is no dispute of material fact that Deputy Norris

neither ignored Plaintiff’s complaints about handcuff tightness nor caused more than a

de minimis injury. (Id. at 4–8.)




                                                4
                                II.    LEGAL STANDARDS

A.     SUMMARY JUDGMENT STANDARD

       Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

disposition of the claim under the relevant substantive law. Wright v. Abbott Labs., Inc.,

259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

that it might lead a reasonable jury to return a verdict for the non-moving party. Allen v.

Muskogee, 119 F.3d 837, 839 (10th Cir. 1997). When reviewing motions for summary

judgment, a court must view the evidence in the light most favorable to the non-moving

party. Id. However, conclusory statements based merely on conjecture, speculation, or

subjective belief do not constitute competent summary judgment evidence. Bones v.

Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

       The moving party bears the initial burden of demonstrating the absence of a

genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

attempting to meet this standard, a movant who does not bear the ultimate burden of

persuasion at trial does not need to disprove the other party’s claim; rather, the movant

need simply point out to the court a lack of evidence for the other party on an essential

element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

       Once the movant has met its initial burden, the burden then shifts to the non-

moving party to “set forth specific facts showing that there is a genuine issue for trial.”


                                               5
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The non-moving party may

not simply rest upon its pleadings to satisfy its burden. Id. Rather, the non-moving party

must “set forth specific facts that would be admissible in evidence in the event of trial

from which a rational trier of fact could find for the nonmovant.” Adler, 144 F.3d at 671.

Stated differently, the party must provide “significantly probative evidence” that would

support a verdict in their favor. Jaramillo v. Adams Cty. Sch. Dist. 14, 680 F.3d 1267,

1269 (10th Cir. 2012). “To accomplish this, the facts must be identified by reference to

affidavits, deposition transcripts, or specific exhibits incorporated therein.” Id.

B.     QUALIFIED IMMUNITY STANDARD

       The doctrine of qualified immunity “protects government officials from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (internal quotation and citation omitted). To defeat a

claim of qualified immunity, a plaintiff must show: “(1) that the defendant’s conduct

violated a constitutional or statutory right, and (2) that the law governing the conduct

was clearly established at the time of the alleged violation.” Eaton v. Meneley, 379 F.3d

949, 954 (10th Cir. 2004). The court is not required to address these inquiries in any

specific order, Pearson, 555 U.S. at 236–37, and if a plaintiff fails to carry either part of

the two-part burden, the defendant is entitled to qualified immunity, Medina v. Cram,

252 F.3d 1124, 1128 (10th Cir. 2001).

       To determine whether an officer’s conduct violated a constitutional right, courts

determine the reasonableness of the conduct and consider “the facts and


                                               6
circumstances of each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others,

and whether [the suspect] is actively resisting arrest or attempting to evade arrest by

flight.” Graham v. Connor, 490 U.S. 386, 396 (1989).

       As to the second prong of the qualified immunity analysis, “[a] clearly established

right is one that is ‘sufficiently clear that every reasonable officer would have understood

that what he is doing violates that right.’” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)

(quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)). “‘[C]learly established law’

should not be defined ‘at a high level of generality,’” but rather it “must be ‘particularized’

to the facts of the case.” White v. Pauly, 137 S. Ct. 548, 552 (2017) (quoting Ashcroft v.

al-Kidd, 563 U.S. 731, 742 (2011); Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

“Although plaintiffs can overcome a qualified-immunity defense without a favorable case

directly on point, ‘existing precedent must have placed the statutory or constitutional

question beyond debate.’” Aldaba v. Pickens, 844 F.3d 870, 877 (10th Cir. 2016)

(quoting Mullenix, 136 S. Ct. at 308). “In the Fourth Amendment context, ‘the result

depends very much on the facts of each case,’ and the precedent must ‘squarely

govern’ the present case.” Id. at 877 (quoting Mullenix, 136 S. Ct. at 309).

                                    III.   DISCUSSION

       In the instant case, Plaintiff asserts one claim for excessive force, but relies on

two manners of force employed by Deputy Norris in support of her claim: (1)

handcuffing, and (2) the force used to effectuate her arrest. Deputy Norris argues that

he is entitled to qualified immunity, because Plaintiff can neither establish that he


                                              7
violated her constitutional rights during the arrest nor that his conduct violated a clearly

established law at the time of her arrest. The Court finds that neither Deputy Norris’

handcuff force nor arrest force amounted to a constitutional violation, and as a result,

Deputy Norris is entitled to qualified immunity.

A.     QUALIFIED IMMUNITY FOR HANDCUFF CLAIM

       1.     Relevant Law

       In a handcuff force claim, to establish that an officer’s conduct violated the

plaintiff’s constitutional rights, the plaintiff must demonstrate that (1) the officer used

handcuff force exceeding what was reasonable to effectuate a lawful arrest, and (2) the

handcuff force caused more than a de minimis injury. Cortez v. McCauley, 478 F.3d

1108, 1128 (10th Cir. 2007).

       As a general matter, the Tenth Circuit has “confidently conclude[d] . . . that, in the

ordinary course, handcuffing any arrestee—absent some injury specifically caused by

the application of the cuffs—is lawful.” A.M. v. Holmes, 830 F.3d 1123, 1151–52 (10th

Cir. 2016). Further, a plaintiff must show “an actual, non-de minimis physical, emotional,

or dignitary injury . . . because ‘[h]andcuffing claims, in essence, concern the manner or

course in which a petitioner is handcuffed’ and ‘[b]ecause handcuffing itself is not

necessarily an excessive use of force in connection with an arrest.’” Id. at 1152 (quoting

Fisher v. City of Las Cruces, 584 F.3d 888, 897 (10th Cir. 2009)). “[M]inor, temporary

injuries[,] like pain, numbness, or swelling” are de minimis injuries in handcuff-related

excessive-force cases.” Scott v. City of Albuquerque, 711 F. App’x 871, 874, 881 (10th

Cir. 2017) (unpublished). The weight of Tenth Circuit authority is replete with examples


                                               8
of de minimis injuries. Koch v. City of Del City, 660 F.3d 1228, 1247–48 (10th Cir. 2011)

(holding that excessive force claim failed because plaintiff’s injury was de minimis where

“some sores on her wrists and arms” from the handcuffing “appear[ed] to be just

superficial abrasions”); Cortez v. McCauley, 478 F.3d 1108, 1129 (10th Cir. 2007)

(holding that excessive force claim failed because “red marks that were visible for days

afterwards” and “indentions” caused by handcuffing were de minimis injuries); Silvan W.

v. Briggs, 309 F. App’x 216, 224–25 (10th Cir. 2009) (unpublished) (holding that

excessive force claim failed “chaffing and soreness of wrists” caused by handcuffing

were de minimis injuries); Scott, 711 F. App’x at 881 (holding that excessive force claim

failed because week-long bruised and swollen wrists resulting from an officer’s use of

handcuffs were de minimis injuries). Failure to satisfy the “non-de minimis-injury

standard” is determinative of whether a plaintiff’s excessive-force claim fails. Scott, 711

F. App’x at 880.

       2.     Application

       Plaintiff argues that Deputy Norris’ use of handcuffs constitutes an unnecessary

and unreasonable amount of force given that, at the time of the arrest, she was fifty-

seven years old, had an extensive medical history, she did not resist the arrest, and that

his use of handcuffs caused temporary wrist pain and skin indentations. (Doc. # 26 at 1,

¶ 3, 4, ¶ 19.B; Doc. # 51-1 at 2, 18–19.) Deputy Norris responds that, because his




                                             9
handcuff force did not cause more than a de minimis injury, his conduct did not violate

her constitutional rights. (Doc. # 51 at 12.) The Court agrees with Deputy Norris.

       The undisputed facts establish that the amount of force with which Deputy Norris

used to handcuff Plaintiff was objectively reasonable under the circumstances. Despite

instigating the traffic stop in response to a cracked windshield (Doc. # 26 at 3, ¶ 12;

Doc. # 51 at 2, ¶ 1), Deputy Norris arrested Plaintiff after discovering what he believed

were illegal drugs and drug paraphernalia in her possession. (Doc. # 51-1 at 17, 28, ¶¶

4–5, 37.) Thus, Deputy Norris had probable cause to believe that she committed a

felony crime that warranted her arrest. (Doc. # 51 at 9; Doc. # 51-1 at 28, ¶¶ 3–5.)

       Furthermore, contrary to Plaintiff’s assertion that Deputy Norris ignored her

complaints of handcuff tightness, (Doc. # 59 at 8), the record depicts that when she

initially complained, Deputy Norris performed a tightness check pursuant to his protocol

and determined that the handcuffs were not too tight because he could fit his finger

between the handcuffs and her wrist. (Doc. # 51-1 at 19, 28, ¶ 14, 37.) Thus, because

Deputy Norris maintains the “right to use handcuffs when conducting an otherwise

legally proper arrest,” Holmes, 830 F.3d at 1155, the totality of the circumstances show

that his use of handcuffs was reasonable.

       Additionally, Plaintiff fails to proffer admissible facts in support of her contention

that Deputy Norris’ arrest force caused more than a de minimis injury to Plaintiff. In the

instant case, Plaintiff’s injuries of “little indentions in [her] wrists” are insufficient to

establish that she suffered more than a de minimis injury under prevailing Tenth Circuit

precedent. (Doc. # 51-1 at 18–19); see, e.g., Koch, 660 F.3d at 1247–48 (concluding


                                                 10
that “some sores on [plaintiff’s] wrists and arms” were de minimis injuries); Cortez, 478

F.3d at 1129 (concluding that “red marks that were visible for days afterwards” and

“indentions” were de minimis injuries); Silvan W., 309 F. App’x at 224–25 (concluding

that “chaffing and soreness of wrists” were de minimis injuries); Scott, 711 F. App’x at

881 (concluding that week-long bruised and swollen wrists were de minimis injuries).

And Plaintiff’s failure to establish that her injury was more than de minimis causes her

handcuff force claim to fail. See Scott, 711 F. App’x at 880.

       Moreover, although Plaintiff insinuates that there is also a causal connection

between Deputy Norris’ handcuffing and her shoulder injury (Doc. # 59 at 8), she offers

no evidence to substantiate that speculation. Instead, Deputy Norris furnishes evidence

illustrating that no such causal connection exists. (Doc. # 59-2 at 73–74; Doc. # 52 at 1,

11–13; Doc. # 51-1 at 2–3.) During her arrest, she did not mention any shoulder pain to

Deputy Norris. (Doc. # 59-2 at 73–74.) In addition, subsequent to her arrest, Plaintiff

failed to file any complaints about shoulder pain during her detainment at ACDF from

September 24, 2015 to September 29, 2015. (Doc. # 51-1 at 2–4, 39–40; Doc. # 52 at

2–13.) In fact, she filed multiple medical kites during her detainment at ACDF, none of

which concerned shoulder pain (Doc. # 52 at 11–13); and ACDF medical records

likewise reflect no disclosures of shoulder pain. (Doc. # 51-1 at 2–3; Doc. # 52 at 1.) It

was not until six weeks after Plaintiff’s arrest that she visited an emergency room at

Medical Center of Aurora for shoulder pain. (Doc. # 51-1 at 4–5; Doc. # 52 at 14–20.)

Yet, at that November 7, 2015 emergency room visit, she reported that the shoulder

pain arose three days before her visit. (Doc. # 52 at 14.) Thus, it is clear that there is no


                                             11
dispute of material fact that Deputy Norris’ handcuffing Plaintiff caused only a de

minimis injury.

          In the face of medical records that vitiate the postulation that Deputy Norris’

handcuffing caused Plaintiff’s shoulder injury, she cannot rely on her pleadings or

arguments to carry her burden at summary judgment and excuse her failure to set forth

“specific facts that would be admissible in evidence” showing that she suffered more

than a de minimis injury. Anderson, 477 U.S. at 256; Adler, 144 F.3d at 671. Given the

dearth of evidence showing any connection between Deputy Norris’ handcuffing and an

actual injury, Plaintiff’s de minimis injury alone cannot spawn a constitutional violation.

See Cortez, 478 F.3d at 1129; Scott, 711 F. App’x at 880.

          Accordingly, because Deputy Norris’ use of handcuffs did not violate Plaintiff’s

constitutional rights, he is entitled to qualified immunity as to Plaintiff’s handcuff force

claim.1

B.        QUALIFIED IMMUNITY FOR ARREST FORCE CLAIM

          1.     Relevant Law

          “Under well-settled Supreme Court precedent, a law-enforcement officer’s ‘right

to make an arrest . . . necessarily carries with it the right to use some degree of physical

coercion . . . to effect it.” A.M., 830 F.3d at 1151 (quoting Graham, 490 U.S. at 396).

Excessive force claims are evaluated “under an objective-reasonableness standard,

using the perspective of a reasonable officer on the scene.” Graham, 490 U.S. at 396.



1
 Because Plaintiff cannot show that her constitutional right has been violated, the Court need
not reach the “clearly established” prong of qualified immunity. See Koch, 660 F.3d at 1248.

                                               12
As to excessive force claims involving an arrest, the “excessive force inquiry evaluates

the force used in a given arrest or detention against the force reasonably necessary to

effect a lawful arrest or detention under the circumstances of the case.” Cortez, 478

F.3d at 1126. However, this reasonable inquiry excludes any consideration of an

officer’s “underlying intent or motivation.” Graham, 490 U.S. at 397.

       Under Supreme Court and Tenth Circuit precedent, a small amount of force,

including the grabbing of a plaintiff and placing him or her into the patrol car, “is

permissible in effecting an arrest under the Fourth Amendment.” Cortez, 478 F.3d at

1128 (holding that officers’ “hauling” plaintiff into patrol car in the middle of the night

without any explanation during investigation of serious felony did not rise to

unconstitutional excessive force) (citing Atwater v. City of Lago Vista, 532 U.S. 318,

354–55 (2001) (officer’s conduct was constitutionally permissible under the Fourth

Amendment where officer handcuffed, placed in a patrol car, and drove plaintiff to police

station to effectuate plaintiff’s arrest for driving without her “seatbelt fastened, failing to

secure her children in seatbelts, driving without a license, and failing to provide proof of

insurance”)). The Fourth Amendment “does not require [police] to use the least intrusive

means in the course of a detention, only reasonable ones.” Fisher v. City of Las Cruces,

584 F.3d 888, 894 (10th Cir. 2009). Indeed, “[n]ot every push or shove, even if it may

later seem unnecessary in the peace of a judge’s chambers, violates the Fourth

Amendment.” Id. (quoting Graham, 490 U.S. at 396). Although an arrest is inherently

inconvenient and embarrassing, an arrest is constitutionally permissible where it is




                                               13
neither extraordinary nor unusually harmful to a plaintiff’s physical interests. See

Atwater, 532 U.S. at 324.

       2.     Application

       In his Motion for Summary Judgment, Deputy Norris argues that there are no

Supreme Court or Tenth Circuit cases clearly establishing that the amount of force used

by Deputy Norris in the instant case constitutes a Fourth Amendment violation. (Doc. #

51 at 13–14.) Deputy Norris also posits that the Tenth Circuit has expressly determined

that the use of force similar to that used in the instant case is constitutionally

permissible. (Id. at 14–15 (citing Cortez, 478 F.3d at 1126).) Plaintiff responds that there

are “questions of fact as to whether it was necessary to grab and violently spin the

Plaintiff around, or to pull on her arms while placing her in the car, both of which elicited

severe pain in” Plaintiff and whether his use of force resulted in Plaintiff suffering from a

torn rotator cuff. (Doc. # 59 at 8.)

       The undisputed facts show that the amount of force used by Deputy Norris

involved a modest amount of force limited to grabbing Plaintiff’s arm, spinning her

around, handcuffing her hands behind her back, and placing her into the patrol vehicle.

(Doc. # 51-1 at 20, 23.) Moreover, Deputy Norris used this force to arrest Plaintiff on the

probable cause that she had committed a felony. (Doc. # 51 at 9; Doc. # 51-1 at 28, ¶¶

3–5.) In harmony with Supreme Court and Tenth Circuit precedent, Deputy Norris’ use

of force parallels the amount of force that is permissible to effectuate an arrest under

the Fourth Amendment. See Atwater, 532 U.S. at 354–55; Cortez, 478 F.3d at 1128. At

the least, this existing precedent has not placed the question of whether Deputy Norris’


                                              14
arrest force was constitutionally impermissible beyond debate. See Aldaba, 844 F.3d at

877 (quoting Mullenix, 136 S. Ct. at 308).

       Additionally, although proof of an actual injury is not required to establish an

excessive force claim based on arrest force as opposed to handcuffing force, see

Maresca v. Bernalillo County, 804 F.3d 1301, 1315 (10th Cir. 2015), the absence of an

injury in the instant case further buttresses the conclusion that Deputy Norris’ conduct

was objectively reasonable under the circumstances. To this point, Plaintiff seemingly

argues that her shoulder injury itself raises questions of fact as to whether the force that

Deputy Norris used to effectuate her arrest was permissible. (Doc. # 59 at 8.) However,

Plaintiff proffers no admissible evidence in support of this proposition. To the contrary,

as demonstrated above, supra pp. 11–12, the evidence indicates that no causal

connection exists between Deputy Norris’ arrest force and Plaintiff’s shoulder injury.

(Doc. # 59-2 at 73–74; Doc. # 52 at 1–20; Doc. # 51-1 at 2–5, 39–40.)

       Accordingly, because the undisputed material facts demonstrate that Deputy

Norris’ use of force to arrest Plaintiff was constitutionally permissible under Supreme

Court and Tenth Circuit precedent, Deputy Norris is entitled to qualified immunity as to

Plaintiff’s arrest force claim.




                                             15
                                 IV.     CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Defendant Arapahoe County Deputy Sheriff Derrick M. Norris’

Motion for Summary Judgment (Doc. # 51) is GRANTED. It is

      FURTHER ORDERED that the Clerk of the Court is respectfully DIRECTED to

enter a Final Judgment in favor of Defendant Arapahoe County Deputy Sheriff Derrick

M. Norris and against Plaintiff Rosemary Strassell.




      DATED: April 9, 2020

                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                           16
